                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

CHRISTOPHER MULDROW,

              Plaintiff,

       vs.                                                Civ. No. 18-1174 MV/JFR

RIO RANCHO POLICE OFFICER
ISAAC GIANNINI, THE CITY OF RIO RANCHO,
and THE RIO RANCHO POLICE DEPARTMENT,

              Defendants.


        ORDER ADOPTING MAGISTRATE JUDGE’S PROPOSED FINDINGS
                   AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on the Proposed Findings and Recommended

Disposition by United States Magistrate Judge John F. Robbenhaar, filed May 28, 2019.

Doc. 20. Objections were due by no later than June 11, 2019. The parties have not filed any

objections. The failure to make timely objections to the Magistrate Judge’s Proposed Findings

and Recommended Disposition waives appellate review of both factual and legal questions. U.S.

v. One Parcel of Real Property, 73 F.3d 1057, 1059 (10th Cir. 1996).

       IT IS THEREFORE ORDERED that the Magistrate Judge’s Proposed Findings and

Recommended Disposition (Doc. 20) are adopted.

       IT IS FURTHER ORDERED that this case is DISMISSED WITH PREJUDICE, for

the reasons set forth in the Proposed Findings and Recommended Disposition.



                                            _______________________________
                                            MARTHA VÁZQUEZ
                                            United States District Judge
